Motion for reargument of the appeal is granted to the extent that, upon reargument, the memorandum and order entered March 27, 2015 (126 AD3d 1460), is amended by adding “December” before the year “2004” in the seventh sentence of the first paragraph of the memorandum and by deleting the period at the end of the eighth sentence of the first paragraph of the memorandum and adding the following language thereafter: “, and Logan-Young’s attorney reiterated that proposal in August 2005. In November 2005, however, Logan-Young’s attorney indicated that the purchase price would be $2 million, which would not be decreased by profits from the practice pending the closing.”
Present — Scudder, P.J., Centra, Peradotto, Lindley and Whalen, JJ.